1

2

3

4

5

6

7

8

9

10
                     IN THE UNITED STATES DISTRICT COURT
11
                 FOR THE EASTERN DISTRICT OF CALIFORNIA
12

13 CYNTHIA HOPSON,
                                            2:19-cv-1370 JAM-CKD
14      Plaintiff,
                                            O R D E R
15      v.
16 PEP BOYS MANNY MOE and JACK OF
   CALIFORNIA,
17
        Defendant.
18

19

20      Each of the parties in the above-captioned case has filed a
21 "Consent to Proceed Before a United States Magistrate."      See 28
22 U.S.C. ' 636(a)(5) and (c).   According to E.D. Cal. LR. 305, both the
23 district court judge assigned to the case and the magistrate judge

24 must approve the reference to the magistrate judge.

25      The undersigned has reviewed the file herein and recommends that
26
                                     1
1    the above-captioned case be reassigned and referred to the magistrate

2    judge for all further proceedings and entry of final judgment.

3         IT IS HEREBY ORDERED that any hearing dates currently set before

4    the undersigned are VACATED.

5         IT IS FURTHER ORDERED that the Clerk of the Court reassign this

6    case to the Honorable, Carolyn K. Delaney, Magistrate Judge.         The

7    parties shall please take note that all documents hereafter filed with

8    the Clerk of the Court shall bear case number 2:19-cv-1370 CKD.

9
     Dated: November 15, 2019
10                                   /s/John A. Mendez
                                     HON. JOHN A. MENDEZ
11                                   United States District Court Judge
12
          Having also reviewed the file, I accept reference of this case
13
     for all further proceedings and entry of final judgment.
14

15 Dated:    November 20, 2019
                                       _____________________________________
16
                                       CAROLYN K. DELANEY
17                                     UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26
                                       2
